UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-125121 VESTIN REALTY MORTGAGE II, INC. (Exact name of registrant as specified in its charter) MARYLAND 61-1502451 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 200, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of November 14, 2011, there were 12,720,782 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statement of Equity and Other Comprehensive Loss (unaudited) for the Nine Months Ended September 30, 2011 3 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 4. Controls and Procedures 40 Part II OTHER INFORMATION Item 1. Legal Proceedings 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6. Exhibits 42 SIGNATURES 43 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2011 December 31, 2010 (Unaudited) Assets Cash $ $ Investment in marketable securities - related party Interest and other receivables, net of allowance of $5,070,000 at September 30, 2011 and $3,952,000 at December 31, 2010 Notes receivable, net of allowance of $17,980,000 at September 30, 2011 and $14,131,000 at December 31, 2010 Real estate held for sale Assets held for sale Investment in real estate loans, net of allowance for loan losses of $26,290,000 at September 30, 2011 and $33,557,000 at December 31, 2010 Due from related parties Assets under secured borrowings Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities Accounts payable and accrued liabilities $ $ Secured borrowings Note payable Unearned revenue Liabilities related to assets held for sale Total liabilities Commitments and contingencies Equity Stockholders’ Equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Treasury stock, at cost, 2,276,581 shares at September 30, 2011 and 1,857,850 shares at December 31, 2010 ) ) Common stock, $0.0001 par value; 100,000,000 shares authorized; 14,997,363 shares issued and 12,720,782 outstanding at September 30, 2011 and 14,997,363 shares issued and 13,139,513 outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Common shares held by trusts related to assets held for sale ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity before noncontrolling interest Noncontrolling interest – related party Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated statements. -1- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended For The Nine Months Ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Revenues Interest income from investment in real estate loans $ Gain related to recovery of allowance for loan loss Other income Total revenues Operating expenses Management fees - related party Provision for loan loss Interest expense Professional fees Other Total operating expenses Loss from operations ) Non-operating income (loss) Interest income from banking institutions Discounted professional fees Impairment of marketable securities – related party ) ) Settlement expense ) ) Total non-operating income (loss), net ) ) Provision for income taxes Loss from continuing operations ) Discontinued operations, net of income taxes Net gain on sale of real estate held for sale ) Income from guarantors related to real estate held for sale Expenses related to real estate held for sale ) Write-downs on real estate held for sale ) ) ) Income (loss) from Hawaiian cemeteries and mortuaries, net of income taxes ) ) Total loss from discontinued operations ) Net loss ) Allocation to noncontrolling interest – related party ) ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per weighted average common share Continuing operations ) Discontinued operations ) Total basic and diluted loss per weighted average common share $ ) $ ) $ ) $ ) Dividends declared per common share $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated statements. -2- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENT OF EQUITY AND OTHER COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) Treasury Stock Common Stock Shares Amount Shares Amount Additional Paid-in- Capital Accumulated Deficit Accumulated Other Comprehensive Loss Common shares held by trusts related to assets held for sale Noncontrolling Interest Total Stockholders' Equity at December 31, 2010 $ Net Income (Loss) Unrealized Gain on Marketable Securities – Related Party Unrealized Loss on Marketable Securities on Assets Held for Sale Comprehensive Income Distributions Purchase of Treasury Stock Stockholders' Equity at September 30, 2011 (Unaudited) $ The accompanying notes are an integral part of these consolidated statements. -3- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended 09/30/2011 09/30/2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for doubtful accounts related to receivable included in other expense Impairment of marketable securities – related party Gain on sale of real estate held for sale ) Loss on sale of real estate held for sale Write-downs on real estate held for sale Recovery of allowance for doubtful notes receivable included in other income ) ) Gain related to recovery of allowance for loan loss ) Provision for loan loss Prepaid interest income – unearned revenue Amortized interest income ) ) Amortized financing costs, included in interest expense Change in operating assets and liabilities: Interest and other receivables ) Assets held for sale, net of liabilities ) Due to/from related parties Other assets Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Investments in real estate loans ) ) Purchase of investments in real estate loans from Fund III Fund III ) Third parties ) Proceeds from loan payoffs Sale of investments in real estate loans from: VRM I Related parties Third parties Proceeds from notes receivable Proceeds related to real estate held for sale Purchases of assets held for sale ) Purchase of marketable securities – related party ) Notes receivable ) Deposit liability Net cash provided by (used in)investing activities ) Cash flows from financing activities: Principal payments on notes payable ) ) Cash used for pay down on secured borrowings ) Distributions to holder of noncontrolling interest – related party ) Purchase of treasury stock at cost ) ) Net cash used in financing activities ) ) NET CHANGE IN CASH ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these consolidated statements. -4- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Nine Months Ended 09/30/2011 09/30/2010 Supplemental disclosures of cash flows information: Interest paid $ $ Non-cash investing and financing activities: Write-off of interest receivable and related allowance $ $ Deferred gain on sale of real estate where we provided the financing $ $ Note payable relating to prepaid D & O insurance $ $ Account receivable related to sale of loan collateral, held in escrow account $ $ Seller financed real estate held for sale reclassified loan $ $ ) Investment in real estate loans by purchase of secured borrowings $ $ Adjustment to note receivable and related allowance $ ) Real estate held for sale acquired through foreclosure, net of prior allowance $ $ Payoff of loans funded through secured borrowings $ $ Sale of real estate held for sale where we provided the financing $ $ Allowance for notes receivable related to final payment & restricting of investments in real estate loans $ $ ) Assets held for sale acquired, net of related liabilities and noncontrolling interest $ $ Recognition of unrealized loss on marketable securities – related party $ $ Unrealized gain (loss) on marketable securities - related party $ $ ) Unrealized loss on marketable securities of assets held for sale $ ) $ The accompanying notes are an integral part of these consolidated statements. -5- Table of Contents VESTIN REALTY MORTGAGE II, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund II, LLC (“Fund II”) was organized in December 2000 as a Nevada limited liability company for the purpose of investing in commercial real estate loans (hereafter referred to as “real estate loans”).Vestin Realty Mortgage II, Inc. (“VRM II”) was organized in January 2006 as a Maryland corporation for the sole purpose of effecting a merger with Fund II.On March 31, 2006, Fund II merged into VRM II and the members of Fund II received one share of VRM II’s common stock for each membership unit of Fund II.References in this report to the “Company,” “we,” “us,” or “our” refer to Fund II with respect to the period prior to April 1, 2006 and to VRM II with respect to the period commencing on April 1, 2006.Because we were a limited liability company (“LLC”) during the prior periods reflected in this report, we make reference to Fund II’s “members” rather than “stockholders” in reporting our financial results. We invest in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our management agreement (“Management Agreement”) as “Mortgage Assets”).We commenced operations in June 2001. We operate as a real estate investment trust (“REIT”).We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a REIT, we are required to have a December 31 fiscal year end. Vestin Group, Inc. (“Vestin Group”), a Delaware corporation, owns a significant majority of Vestin Mortgage, LLC, a Nevada limited liability company, who is our manager (the “manager” or “Vestin Mortgage”).On January 7, 2011, Vestin Mortgage converted from a corporation to a limited liability company.Michael Shustek, the CEO and managing member of our manager and CEO, President and a director of us, wholly owns Vestin Group, which is engaged in asset management, real estate lending and other financial services through its subsidiaries.Our manager, prior to June 30, 2006, also operated as a licensed Nevada mortgage broker and was generally engaged in the business of brokerage, placement and servicing of commercial loans secured by real property.On July 1, 2006, a mortgage broker license was issued to an affiliated company, Vestin Originations, Inc. (“Vestin Originations”), which Vestin Group owns a significant majority of, that continued the business of brokerage, placement and servicing of real estate loans.Effective February 14, 2011, the business of brokerage and placement of real estate loans will be performed by affiliated or non-affiliated mortgage brokers, which includes Vestin Originations, the significant majority of which is beneficially owned by Michael V. Shustek, and Advant Mortgage, LLC (“Advant”), beneficially wholly owned by Michael V. Shustek, both licensed Nevada mortgage brokers. Pursuant to a management agreement, our manager is responsible for managing our operations and implementing our business strategies on a day-to-day basis.Consequently, our operating results are dependent to a significant extent upon our manager’s ability and performance in managing our operations and servicing our assets. Vestin Mortgage is also the manager of Vestin Realty Mortgage I, Inc. (“VRM I”), as the successor by merger to Vestin Fund I, LLC (“Fund I”) and Vestin Fund III, LLC (“Fund III”).These entities were formed to invest in real estate loans.VRM I has investment objectives similar to ours, and Fund III has commenced an orderly liquidation of its assets. -6- Table of Contents The consolidated financial statements include the accounts of us, our wholly owned taxable REIT subsidiary, Vestin TRS II, Inc (“TRS II”), and Hawaii Funeral Services, LLC (“HFS”) and related trusts.All significant inter-company transactions and balances have been eliminated in consolidation.The results of operation related to HFS have been included in our Consolidated Statements of Operations under “Income from Hawaiian Cemeteries and Mortuaries, net of income taxes”.Additionally, the distributions received from HFS have been included in our Consolidated Statements of Cash Flows in the financing activities portion of this statement. During April 2009, we entered into an accounting services agreement with Strategix Solutions, LLC (“Strategix Solutions”), a Nevada limited liability company, for the provision of accounting and financial reporting services.Strategix Solutions also provides accounting and financial reporting services to VRM I and Fund III.Our CFO and other members of our accounting staff are employees of Strategix Solutions.Strategix Solutions is managed by LL Bradford and Company, LLC ("LL Bradford"), a certified public accounting firm that has provided non-audit accounting services to us.The principal manager of LL Bradford was a former officer of our manager from April 1999 through January 1, 2005.Strategix Solutions is owned by certain partners of LL Bradford, none of whom are currently or were previously officers of our manager.As used herein, “management” means our manager, its executive officers and the individuals at Strategix Solutions who perform accounting and financial reporting services on our behalf. On January 21, 2011, Eric Bullinger was appointed as our new CFO by the Board of Directors, pursuant to the terms of our agreement with Strategix Solutions, who was responsible for designating, subject to the approval of our Board of Directors, a new CFO for the Company.From May 21, 2010, until January 21, 2011, our current CEO, Michael Shustek, was acting as our interim CFO. On October21, 2011, we filed a notice of annual meeting of stockholders to be held December 15, 2011 for the following purposes: 1. To elect two directors to serve until the 2014 Annual Meeting of Stockholders and until their successors are duly elected and qualify; 2. To consider and vote upon the ratification of the appointment of JLK Partners, LLP as the independent registered public accountants of the Company for the fiscal year ending December 31, 2011; 3. To consider and vote upon an amendment to the Company’s Bylaws to expand its investment policy to include investment in and acquisition, management and sale of real property or the acquisition of entities involved in the ownership or management of real property; 4. To consider and vote upon an amendment to the Company’s charter to change the term of the Company’s existence from expiration December 31, 2020 to perpetual existence; and 5. To transact such other business as may properly come before the meeting or any postponement or adjournment thereof. The Company’s board of directors has fixed the close of business on October 17, 2011, as the record date for the determination of the stockholders entitled to notice of, and to vote at, the Annual Meeting and any postponement or adjournment thereof.Only those stockholders of record of the Company as of the close of business on that date will be entitled to vote at the Annual Meeting or any postponement or adjournment thereof. All stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you plan to attend, please authorize your proxy by on e of the methods described in the accompanying Proxy Statement.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be voted to assure that all your shares will be voted.You may revoke your proxy at any time prior to the Annual Meeting.If you attend the Annual Meeting and vote by ballot, your proxy will be revoked automatically and only your vote in person at the Annual Meeting will be counted. -7- Table of Contents NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).Management has included all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented.Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included in the 2010 annual report filed on Form 10-K. Management Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue on performing loans when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction.Interest is recognized on impaired loans on the cash basis method. Investments in Real Estate Loans We may, from time to time, acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan-to-value ratios are initially based on appraisals obtained at the time of loan origination and are updated when new appraisals are received or when management’s assessment of the value has changed, to reflect subsequent changes in value estimates.Original appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower. -8- Table of Contents The Company considers a loan to be impaired when, based upon current information and events, it believes it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement.The Company’s impaired loans include troubled debt restructuring, and performing and non-performing loans in which full payment of principal or interest is not expected.The Company calculates an allowance required for impaired loans based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or at the loan’s observable market price or the fair value of its collateral. Loans that have been modified from their original terms are evaluated to determine if the loan meets the definition of a Troubled Debt Restructuring (“TDR”) as defined by Accounting Standards Codification 310-40.When the Company modifies the terms of an existing loan that is considered a TDR, it is considered performing as long as it is in compliance with the modified terms of the loan agreement.If the modification calls for deferred interest, it is recorded as interest income as cash is collected. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We and our manager generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process; there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances may be discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that have and may continue to cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. -9- Table of Contents Discontinued Operations We have reclassified for all periods presented in the accompanying consolidated statements of operations, the amounts related to discontinued operations and real estate held for sale, in accordance with the applicable accounting criteria.In addition, the assets and liabilities related to the discontinued operations are reported separately in the accompanying consolidated balance sheets as real estate held for sale, assets held for sale, and liabilities related to assets held for sale. Real Estate Held for Sale Real estate held for sale (“REO”) includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.It is not our intent to invest in or to own real estate as a long-term investment.We seek to sell properties acquired through foreclosure as quickly as circumstances permit, taking into account current economic conditions.The carrying values of REO are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Management classifies REO when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Real Estate Held For Sale – Seller-Financed We occasionally finance sales of foreclosed properties (“seller-financed REO”) to independent third parties.In order to record a sale of real estate when the seller is providing continued financing, the buyer of the real estate is required to make minimum initial and continuing investments.Minimum initial investments range from 10% to 25% based on the type of real estate sold.In addition, there are limits on commitments and contingent obligations incurred by a seller in order to record a sale. Because we occasionally foreclose on loans with raw land or developments in progress, available financing for such properties is often limited and we frequently provide financing up to 100% of the selling price on these properties.In addition, we may make additional loans to the buyer to continue development of a property.Although sale agreements are consummated at closing, they lack adequate initial investment by the buyer to qualify as a sales transaction.These sale agreements are not recorded as a sale until the minimum requirements are met. These sale agreements are recorded under the deposit method or cost recovery method.Under the deposit method, no profit is recognized and any cash received from the buyer is reported as a deposit liability on the balance sheet.Under the cost recovery method, no profit is recognized until payments by the buyer exceed the carrying basis of the property sold.Principal payments received will reduce the related receivable, and interest collections will be recorded as unrecognized gross profit on the balance sheet.The carrying values of these properties are included in real estate held for sale – seller financed on the accompanying consolidated balance sheets. -10- Table of Contents In cases where the investment by the buyer is significant (generally 20% or more) and the buyer has an adequate continuing investment, the purchase money debt is not subject to future subordination, and a full transfer of risks and rewards has occurred, we will use the full accrual method.Under the full accrual method, a sale is recorded and the balance remaining to be paid is recorded as a normal note.Interest is recorded as income when received. Secured Borrowings Secured borrowings provide an additional source of capital for our lending activity.Secured borrowings allow us to increase the diversification of our loan portfolio and to invest in loans that we might not otherwise invest in.We do not receive any fees for entering into secured borrowing arrangements; however, we may receive revenue for any differential of the interest spread, if applicable.Loans in which unaffiliated investors have participated through inter-creditor agreements (“Inter-creditor Agreements”) are accounted for as secured borrowings. The Inter-creditor Agreements provide us additional funding sources for real estate loans whereby an unaffiliated investor (the “Investor”) may participate on a non-pari passu basis in certain real estate loans with us and/or VRM I (collectively, the “Lead Lenders”).In the event of borrower non-performance, the Inter-creditor Agreements generally provide that the Lead Lenders must repay the Investor’s loan amount either by (i) continuing to remit to the Investor the interest due on the participated loan amount; (ii) substituting an alternative loan acceptable to the Investor; or (iii) repurchasing the participation from the Investor for the outstanding balance plus accrued interest. Additionally, an Investor may participate in certain loans with the Lead Lenders through Participation Agreements.In the event of borrower non-performance, the Participation Agreement may allow the Investor to be repaid up to the amount of the Investor’s investment prior to the Lead Lender being repaid.Real estate loan financing under the Participation Agreements are also accounted for as a secured borrowing.We do not receive any revenues for entering into secured borrowing arrangements. Investment in Marketable Securities – Related Party Investment in marketable securities – related party consists of stock in VRM I.The securities are stated at fair value as determined by the closing market price as of September 30, 2011 and December 31, 2010.All securities are classified as available-for-sale. We are required to evaluate our available-for-sale investment for other-than-temporary impairment charges.We will determine when an investment is considered impaired (i.e., decline in fair value below its amortized cost), and evaluate whether the impairment is other than temporary (i.e., investment value will not be recovered over its remaining life).If the impairment is considered other than temporary, we will recognize an impairment loss equal to the difference between the investment’s basis and its fair value. According to the SEC Staff Accounting Bulletin, Topic 5: Miscellaneous Accounting, M - Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities, there are numerous factors to be considered in such an evaluation and their relative significance will vary from case to case.The following are a few examples of the factors that, individually or in combination, indicate that a decline is other than temporary and that a write-down of the carrying value is required: · The length of the time and the extent to which the market value has been less than cost; · The financial condition and near-term prospects of the issuer, including any specific events which may influence the operations of the issuer such as changes in technology that may impair the earnings potential of the investment or the discontinuance of a segment of the business that may affect the future earnings potential; or · The intent and ability of the holder to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in market value. -11- Table of Contents Fair Value Disclosures Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. “the exit price”) in an orderly transaction between market participants at the measurement date.In determining fair value, the Company uses various valuation approaches, including quoted market prices and discounted cash flows.The established hierarchy for inputs used, in measuring fair value, maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources.Unobservable inputs are inputs that reflect a company’s judgment concerning the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The fair value hierarchy is broken down into three levels based on the reliability of inputs as follows: · Level 1 – Valuations based on quoted prices in active markets for identical instruments that the Company is able to access.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. · Level 2 – Valuations based on quoted prices in active markets for instruments that are similar, or quoted prices in markets that are not active for identical or similar instruments, and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. · Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement, which utilize the Company’s estimates and assumptions. If the volume and level of activity for an asset or liability have significantly decreased, we will still evaluate our fair value estimate as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.In addition, since we are a publicly traded company, we are required to make our fair value disclosures for interim reporting periods. Basic and Diluted Earnings Per Common Share Basic earnings per share (“EPS”) is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding.Diluted EPS is similar to basic EPS except that the weighted average number of common shares outstanding is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been exercised.We had no outstanding common share equivalents during the nine months ended September 30, 2011 and 2010. Common Stock Dividends During June 2008, our Board of Directors decided to suspend the payment of dividends.We will continue to comply with the REIT requirements and will distribute at least ninety percent (90%) of our accumulated REIT taxable income.Our Board of Directors will closely monitor our operating results in order to determine when dividends should be reinstated; however, we do not expect them to be reinstating dividends in the foreseeable future. Treasury Stock On March 21, 2007, our Board of Directors authorized the repurchase of up to $10 million worth of our common stock.Depending upon market conditions, shares may be repurchased from time to time at prevailing market prices through open market or privately negotiated transactions.We are not obligated to purchase any shares.Subject to applicable securities laws, including SEC rule 10b-18, repurchases may be made at such times and in such amounts, as our management deems appropriate.The share repurchase program may be discontinued or terminated at any time and we have not established a date for completion of the share repurchase program.The repurchases will be funded from our available cash. -12- Table of Contents Segments We operate as one business segment. Reclassifications Certain amounts in the September 30, 2010 consolidated financial statements have been reclassified to conform to the September 30, 2011 presentation. Principles of Consolidation Our consolidated financial statements include the accounts of VRM II, TRS II, our wholly owned subsidiary, and Hawaii Funeral Services, LLC (“HFS”), in which we have a controlling interest. Our consolidated financial statements also include the accounts of the funeral merchandise and service trusts, cemetery merchandise and service trusts, and cemetery perpetual care trusts (“Trusts”) in which we have a variable interest and are the primary beneficiary. Intercompany balances and transactions have been eliminated in consolidation. The Trusts are variable interest entities of HFS, as defined in ASC Topic 810. In accordance with this guidance, we have determined that we are the primary beneficiary of these trusts, as we absorb a majority of the losses and returns associated with these trusts. We consolidate our Trust investments with a corresponding amount recorded as Care trusts’ corpus. Noncontrolling Interests The FASB issued authoritative guidance for noncontrolling interests in December 2007, which establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. The guidance clarifies that a noncontrolling interest in a subsidiary, which is sometimes referred to as an unconsolidated investment, is an ownership interest in the consolidated entity that should be reported as a component of equity in the consolidated financial statements. Among other requirements, the guidance requires consolidated net income to be reported at amounts attributable to both the parent and the noncontrolling interest. It also requires disclosure, on the face of the consolidated income statement, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest. Income Taxes We are organized and conduct our operations to qualify as a REIT under Sections 856 to 860 of the Internal Revenue Code of 1986, as amended (the “Code”) and to comply with the provisions of the Internal Revenue Code with respect thereto.A REIT is generally not subject to federal income tax on that portion of its REIT taxable income (“Taxable Income”) which is distributed to its stockholders, provided that at least 90% of Taxable Income is distributed and provided that certain other requirements are met.Our Taxable Income may substantially exceed or be less than our net income as determined based on GAAP, because, differences in GAAP and taxable net income consist primarily of allowances for loan losses or doubtful accounts, write-downs on REO, amortization of deferred financing cost, capital gains and losses, and deferred income.Certain assets of ours are held in a taxable REIT subsidiary (“TRS”).The income of a TRS is subject to federal and state income taxes. A tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation process, based on the technical merits.Based on our evaluation, we have concluded that there are no significant uncertain tax positions requiring recognition on our consolidated financial statements.The net income tax provision for the nine months ended September 30, 2011 and 2010 was approximately zero. -13- Table of Contents NOTE C — FINANCIAL INSTRUMENTS AND CONCENTRATIONS OF CREDIT RISK Financial instruments consist of cash, interest and other receivables, notes receivable, accounts payable and accrued liabilities, due to/from related parties and notes payable.The carrying values of these instruments approximate their fair values due to their short-term nature.Marketable securities – related party and investment in real estate loans are further described in Note K – Fair Value. Financial instruments with concentration of credit and market risk include cash, interest and other receivables, marketable securities - related party, notes receivable, accounts payable and accrued liabilities, due to/from related parties, notes payable, and loans secured by deeds of trust. We maintain cash deposit accounts and certificates of deposit that, at times, may exceed federally-insured limits.To date, we have not experienced any losses.As of September 30, 2011 and December 31, 2010, we had approximately $0.3 million and $6.3 million, respectively, in excess of the federally-insured limits.Additionally, as of September 30, 2011 and December 31, 2010, the assets held for sale included $0 and $4.2 million, respectively, in cash deposits held in excess of federally insured limits. As of September 30, 2011, 38%, 27%, 20% and 15% of our loans were in Nevada, Arizona, Texas, and California respectively, compared to 39%, 24%, 21%, and 16%, at December 31, 2010, respectively.As a result of this geographical concentration of our real estate loans, the downturn in the local real estate markets in these states has had a material adverse effect on us. At September 30, 2011, the aggregate amount of loans to our three largest borrowers represented approximately 55% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, located in Arizona, Texas and California, with a first lien position on the California loan and second lien positions on the Arizona and Texas loans.Their interest rates are between 8% and 15%, and the aggregate outstanding balance is approximately $30.7 million.As of September 30, 2011, our largest loan, totaling $12.6 million, is located in Arizona and has an interest rate of 15%, was considered non-performing and has been fully reserved.The loan located in Texas, a performing loan with an interest rate of 8%, is a result of troubled debt restructuring whereby the total interest is being fully deferred and payable at maturity.The loan located in California, a performing loan with an interest rate of 11%, is a result of troubled debt restructuring.Through March 25, 2011, interest was being paid monthly at 6% and deferred at 5%.Effective March 25, 2011, the total interest is being fully deferred until February 2012, at which time 6% interest will, once again, be payable monthly and 5% will be deferred and due upon maturity.See “Troubled Debt Restructuring” in Note D – Investments in Real Estate Loans.At December 31, 2010, the aggregate amount of loans to our three largest borrowers represented approximately 51% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, located in Arizona, Texas and California, with a first lien position on the California loan and second lien positions on the Arizona and Texas loans.Their interest rates range between 8% and 15%, and the aggregate outstanding balance is approximately $30.7 million. The success of a borrower’s ability to repay its real estate loan obligation in a large lump-sum payment may be dependent upon the borrower’s ability to refinance the obligation or otherwise raise a substantial amount of cash.With the weakened economy, credit continues to be difficult to obtain and as such, many of our borrowers who develop and sell commercial real estate projects have been unable to complete their projects, obtain takeout financing or have been otherwise adversely impacted.In addition, an increase in interest rates over the loan rate applicable at origination of the loan may have an adverse effect on our borrower’s ability to refinance. Common Guarantors As of September 30, 2011 and December 31, 2010, two and four loans, respectively totaling approximately $15.9 million and $19.8 million, respectively, representing approximately 28.3% and 32.8% of our portfolio’s total value, respectively, along with two unsecured notes receivable totaling approximately $3.9 million, had a common guarantor.As of September 30, 2011 and December 31, 2010, all of the loans and notes were fully reserved.At September 30, 2011 and December 31, 2010, both loans were considered non-performing. -14- Table of Contents As of September 30, 2011 and December 31, 2010, three loans totaling approximately $10.0 and $8.8 million, respectively, had a common guarantor.These loans represented approximately 17.9% and 14.6%, respectively, of our portfolio’s total value as of September 30, 2011 and December 31, 2010.One loan at December 31, 2010 was related to our secured borrowings of approximately $1.3 million including approximately $0.2 million in interest reserves.As of September 30, 2011 we repurchased the secured borrowings portion of the loan.Another loan at September 30, 2011 and December 31, 2010 is secured by a second deed of trust and had a balance of approximately $0.9 million and $1.0 million, respectively.All three loans were considered performing as of September 30, 2011 and December 31, 2010. As of September 30, 2011 and December 31, 2010, four and three loans totaling approximately $4.7 million and $3.1 million, respectively, representing approximately 9.8% and 5.2%, respectively, of our portfolio’s total value, had a common guarantor.These loans are considered performing. For additional information regarding non-performing loans discussed above, see “Non-Performing Loans” in Note D –Investments In Real Estate Loans. NOTE D — INVESTMENTS IN REAL ESTATE LOANS As of September 30, 2011 and December 31, 2010, most of our loans provided for interest only payments with a “balloon” payment of principal payable and any accrued interest payable in full at the end of the term. In addition, we may invest in real estate loans that require borrowers to maintain interest reserves funded from the principal amount of the loan for a period of time.At September 30, 2011 and December 31, 2010, we had two and no investments in real estate loans, respectively, that had interest reserves. Loan Portfolio As of September 30, 2011, we had five available real estate loan products consisting of commercial, construction, acquisition and development, land and residential.The effective interest rates on all product categories range from 0% to 15% which includes performing loans that are being fully or partially accrued and will be payable at maturity.Revenue by product will fluctuate based upon relative balances during the period. Investments in real estate loans as of September 30, 2011, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 14 $ % % % Construction 1 % % % Land 3 % % % Total 18 $ % % % Investments in real estate loans as of December 31, 2010, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 13 $ % % % Construction 2 % % % Land 3 % % % Total 18 $ % % % -15- Table of Contents * Please see Balance Sheet Reconciliation below. The “Weighted Average Interest Rate” as shown above is based on the contractual terms of the loans for the entire portfolio including non-performing loans.The weighted average interest rate on performing loans only, as of September 30, 2011 and December 31, 2010, was 8.64% and 8.49%, respectively.Please see “Non-Performing Loans” and “Asset Quality and Loan Reserves” below for further information regarding performing and non-performing loans. Loan-to-value ratios are generally based on the most recent appraisals and may not reflect subsequent changes in value and include allowances for loan losses.Recognition of allowance for loan losses will result in a maximum loan-to-value ratio of 100% per loan. The following is a schedule of priority of real estate loans as of September 30, 2011, and December 31, 2010: Loan Type Number of Loans September 30, 2011 Balance* Portfolio Percentage Number of Loans December 31, 2010 Balance* Portfolio Percentage First deeds of trust 12 $ % 10 % Second deeds of trust 6 % 8 % Total 18 % 18 % * Please see Balance Sheet Reconciliation below. The following is a schedule of contractual maturities of investments in real estate loans as of September 30, 2011: Non-performing and past due loans $ October 2011 – December 2011 January 2012 – March 2012 April 2012 – June 2012 July 2012 – September 2012 Thereafter Total $ The following is a schedule by geographic location of investments in real estate loans as of September 30, 2011 and December 31, 2010: September 30, 2011 Balance * Portfolio Percentage December 31, 2010 Balance * Portfolio Percentage Arizona $ % $ % California % % Maryland % Nevada % % Oregon % % Texas % % Total $ % $ % * Please see Balance Sheet Reconciliation below. Balance Sheet Reconciliation The following table reconciles the balance of the loan portfolio to the amount shown on the accompanying Consolidated Balance Sheets. -16- Table of Contents September 30, 2011 Balance December 31, 2010 Balance Balance per loan portfolio $ $ Less: Allowance for loan losses (a) ) ) Balance per consolidated balance sheets $ $ (a) Please refer to Specific Reserve Allowance below. Non-Performing Loans As of September 30, 2011, we had four loans considered non-performing (i.e., based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due).These loans are currently carried on our books at a value of approximately $1.0 million, net of allowance for loan losses of approximately $17.9 million, which does not include the allowances of approximately $8.4 million relating to performing loans as of September 30, 2011.Except as otherwise provided below, these loans have been placed on non-accrual of interest status and may be the subject of pending foreclosure proceedings.As of September 30, 2011, these loans have been non-performing from 25 months to 40 months.Our manager has commenced foreclosure proceedings on a majority of these loans, and has proceeded with legal action to enforce the personal guarantees as our manager deems appropriate.As of November 14, 2011, these loan balances have not been charged off. At September 30, 2011, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at September 30, 2011 Allowance for Loan Losses Net Balance at September 30, 2011 Commercial 4 $ $ ) $ Total 4 $ $ ) $ At December 31, 2010, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at December 31, 2010 Allowance for Loan Losses Net Balance at December 31, 2010 Commercial 5 $ $ ) $ Construction 1 ) Total 6 $ $ ) $ Asset Quality and Loan Reserves Losses may occur from investing in real estate loans.The amount of losses will vary as the loan portfolio is affected by changing economic conditions and the financial condition of borrowers. The conclusion that a real estate loan is uncollectible or that collectability is doubtful is a matter of judgment.On a quarterly basis, our manager evaluates our real estate loan portfolio for impairment.The fact that a loan is temporarily past due does not necessarily mean that the loan is non-performing.Rather, all relevant circumstances are considered by our manager to determine impairment and the need for specific reserves.Such evaluation, which includes a review of all loans on which full collectability may not be reasonably assured, considers among other matters: · Prevailing economic conditions; · Historical experience; -17- Table of Contents · The nature and volume of the loan portfolio; · The borrowers’ financial condition and adverse situations that may affect the borrowers’ ability to pay; · Evaluation of industry trends; and · Estimated net realizable value of any underlying collateral in relation to the loan amount. Based upon this evaluation, a determination is made as to whether the allowance for loan losses is adequate to cover any potential losses on an individual loan basis; we do not have a general allowance for loan losses.Additions to the allowance for loan losses are made by charges to the provision for loan loss.Our ratio of total allowance for loan losses to total loans with an allowance for loan loss is 63%.The following is a breakdown of allowance for loan losses related to performing loans and non-performing loans as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance $ Performing loans – related allowance ) Subtotal performing loans ) Total $ $ ) $ As of December 31, 2010 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance Performing loans – related allowance ) Subtotal performing loans ) Total $ $ ) $ ** Please refer to Specific Reserve Allowances below. Our manager evaluated our loans and, based on current estimates with respect to the value of the underlying collateral, believes that such collateral is sufficient to protect us against further losses of principal.However, such estimates could change or the value of the underlying real estate could decline.Our manager will continue to evaluate our loans in order to determine if any other allowance for loan losses should be recorded. Specific Reserve Allowances As of September 30, 2011, we have provided a specific reserve allowance for four non-performing loans and six performing loans based on updated appraisals of the underlying collateral and/or our evaluation of the borrower.The following table is a roll-forward of the allowance for loan losses for the nine months ended September 30, 2011 and 2010 by loan type.We will continue to evaluate our position in these loans. -18- Table of Contents Loan Type Balance at 12/31/2010 Specific Reserve Allocation Sale, Loan Pay Downs and Write Downs Settlements Transfers to REO or Notes Receivable Balance at 9/30/11 Commercial $ $ $ ) $ ) $ ) $ Construction ) Land Total $ $ $ ) $ ) $ ) $ Loan Type Balance at 12/31/2009 Specific Reserve Allocation * Sales Loan Pay Downs Transfers to REO or Notes Receivable Balance at 9/30/10 Commercial $ $ ) $ $ ) $ Construction ) Land ) Total $ $ $ ) $ $ ) $ Troubled Debt Restructuring As of September 30, 2011 and December 31, 2010, we had seven and five loans, totaling approximately $29.7 million and $28.0 million, respectively, that met the definition of a Troubled Debt Restructuring or TDR.When the Company modifies the terms of an existing loan that is considered TDR, it is considered performing as long as it is in compliance with the modified terms of the loan agreement.If the modification calls for deferred interest, it is recorded as interest income as cash is collected.Impairment on these loans is generally determined by the lesser of the value of the underlying collateral or the present value of expected future cash flows.During the previous 12 months there have been four loans that became TDR loans and all remain performing.The following is a breakdown of our TDR loans that were considered performing and non-performing as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Total Performing Non-Performing Loan Type Number of Loans Fund Balance Number of Loans Fund Balance Number of Loans Fund Balance Commercial 5 $ 4 $ 1 $ Construction 1 1 Land 1 1 Total 7 $ 6 $ 1 $ As of December 31, 2010 Total Performing Non-Performing Loan Type Number of Loans Fund Balance Number of Loans Fund Balance Number of Loans Fund Balance Commercial 3 $ 2 $ 1 $ Construction 1 1 Land 1 1 Total 5 $ 4 $ 1 $ -19- Table of Contents · Commercial – As of September 30, 2011 and December 31, 2010, we had 10 commercial loans, four and three of them, respectively, were modified pursuant to TDR.As of September 30, 2011, four of the loans were secured by second deeds of trust and two of four loans were considered performing prior to their restructuring.As of December 31, 2010, all of the loans were secured by second deeds of trust and two of the three loans were considered performing prior to their restructuring.On January 1, 2011, the principal amount of one of the non-performing loans was reduced by approximately $0.8 million.Interest only payments were due monthly from September 2010 until August 2011, at which point payments of interest and principal started and will continue until September 2013.The interest rate was adjusted from 12% to 4.5%.As of September 30, 2011 this loan was considered performing.As of November 14, 2011, there have been no additional changes in performance on remaining loans. · Construction – As of September 30, 2011 and December 31, 2010, we had one construction loan modified pursuant to TDR.As of November 10, 2011, the loan continues to perform as required by the loan modifications.On September 20, 2011 we repurchased the secured borrowings portion of this loan for approximately $1.1 million.For additional information, see Note I – Secured Borrowings. · Land – As of September 30, 2011 and December 31, 2010, we had one land loan modified pursuant to TDR.As of November 14, 2011, the loan continues to perform as required by the loan modifications. Extensions As of September 30, 2011, our manager had granted extensions on nine loans, totaling approximately $41.0 million, of which our portion was approximately $36.5 million, pursuant to the terms of the original loan agreements, which permit extensions by mutual consent, or as part of a TDR.Such extensions are generally provided on loans where the original term was 12 months or less and where a borrower requires additional time to complete a construction project or negotiate take-out financing.Our manager generally grants extensions when a borrower is in compliance with the material terms of the loan, including, but not limited to the borrower’s obligation to make interest payments on the loan.In addition, if circumstances warrant, our manager may extend a loan that is in default as part of a work out plan to collect interest and/or principal.Our manager extended four performing loans during the nine months ended September 30, 2011 to postpone our foreclosure of the properties.These loans are considered performing as of November 14, 2011. NOTE E — INVESTMENT IN MARKETABLE SECURITIES – RELATED PARTY As of September 30, 2011 and December 31, 2010, we owned 538,178 and 533,675 shares, respectively, of VRM I’s common stock, representing approximately 8.49% and 8.35%, respectively, of their total outstanding common stock. The closing price of VRM I’s common stock on September 30, 2011, was $1.14 per share. During the nine months ended September 30, 2011, the trading price for VRM I’s common stock ranged from $1.10 to $1.65 per share.We will continue to evaluate our investment in marketable securities on a quarterly basis. NOTE F — REAL ESTATE HELD FOR SALE At September 30, 2011, we held five properties with a total carrying value of approximately $11.5 million, which were acquired through foreclosure and recorded as investments in REO.On February 11, 2011, we completed our foreclosure of a property secured by a non-performing construction loan in Nevada and classified it as residential apartment/condo REO totaling approximately $0.2 million, net of prior allowance for loan loss.On July 25, 2011 we sold the residential apartment/condo REO for gain of approximately $64,000.On May 31, 2011, we recorded a write down on a property based on an appraisal dated May 23, 2011.The total write down was approximately $46,000, of which our portion was approximately $16,000.On June 30, 2011 we recorded a write down on a property based on an appraisal dated July 13, 2011.The total write down was approximately $0.7 million, of which our portion was approximately $0.6 million.On August 31, 2011 we recorded a write down on a property based on an appraisal dated August 19, 2011.The total write down was approximately $0.5 million, of which our portion was approximately $0.4 million.On September 30, 2011 we recorded a write down of approximately $0.4 million, of which our portion was $0.3 million on a property based on a pending sale of the property which is scheduled to close on November 14, 2011. -20- Table of Contents NOTE G — ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS As discussed in Note N – Legal Matters Involving the Company, during July 2010, we, VRM I and Vestin Mortgage acquired through foreclosure the RightStar property, which includes four cemeteries and eight mortuaries in Hawaii.Subsequent to our foreclosure of this property, we and VRM I acquired our manager’s interest in this property for $500,000, of which our portion was $375,000.Our manager recorded no gain or loss as a result of this transaction. At the time of foreclosure, the RightStar assets of approximately $14.1 million, of which our portion was approximately $8.8 million, were moved into Hawaii Funeral Services, LLC (“HFS”) of which we hold an interest of approximately 62 percent and VRM I holds an interest of approximately 38 percent. Our acquisition of HFS was accounted for in accordance with FASB’s standard related to business combinations, and the Company has allocated the purchase price of HFS based upon the estimated fair value of the net assets acquired and liabilities assumed and the fair value of the noncontrolling interest measured at the acquisition date. The estimated fair value of HFS at the time of the acquisition totaled $14.1 million. Immediately upon foreclosure, we committed to a plan to sell all interests in HFS, at which point we began classifying the related assets of HFS as assets held for sale, and the related liabilities as liabilities related to assets held for sale. Additionally, we have classified HFS’s results as discontinued operations. Assets and groups of assets and liabilities which comprise disposal groups are classified as “held for sale” when all of the following criteria are met: a decision has been made to sell, the assets are available for sale immediately, the assets are being actively marketed at a reasonable price in relation to the current fair value, a sale has been or is expected to be concluded within twelve months of the balance sheet date, and significant changes to the plan to sell are not expected. Assets held for sale are not depreciated. Additionally, the operating results and cash flows related to these assets and liabilities are included in discontinued operations in the consolidated statements of operations and consolidated statements of cash flows for the nine months ended September 30, 2011. The following is summary of net assets held for sale as of September 30, 2011: September 30, 2011 Assets: Current Assets $ Preneed cemetery receivables, net Cemetery property, at cost Property and equipment Deferred charges and other assets Cemetery trust investments Total assets $ Liabilities: Accounts payable and accrued liabilities $ Deferred preneed cemetery revenues Trusts’ corpus Total liabilities Net assets held for sale $ -21- Table of Contents The following is summary of the results of operations related to the assets held for sale for the three and nine months ended September 30, 2011: For The Three Months Ended September 30, 2011 For The Nine Months Ended September 30, 2011 Revenue $ $ Expenses ) (7,426,000 ) Net Income $ $ NOTE H — RELATED PARTY TRANSACTIONS From time to time, we may acquire or sell investments in real estate loans from/to our manager or other related parties.Pursuant to the terms of our Management Agreement, such acquisitions and sales are made without any mark up or mark down.No gain or loss is recorded on these transactions, as it is not our intent to make a profit on the purchase or sale of such investments.The purpose is generally to diversify our portfolio by syndicating loans, thereby providing us with additional capital to make additional loans. Transactions with the Manager Our manager is entitled to receive from us an annual management fee of up to 0.25% of our aggregate capital contributions received by us and Fund II from the sale of shares or membership units, paid monthly.The amount of management fees paid to our manager for the three and nine months ended September 30, 2011 and 2010, were approximately $274,000 and $823,000, respectively. As of September 30, 2011, and December 31, 2010, our manager owned 92,699 of our common shares, representing approximately 0.73% of our total outstanding common stock for each period. As of September 30, 2011, we had receivables from our manager of approximately $19,000.As of December 31, 2010, we had receivables from our manager of approximately $5,000. Transactions with Other Related Parties As of September 30, 2011 and, December 31, 2010, we owned 538,178 and 533,675 common shares, respectively, of VRM I, representing approximately 8.49% and 8.35%, respectively, of their total outstanding common stock for both periods. As of September 30, 2011 and December 31, 2010, VRM I owned 537,078 and 225,134 of our common shares, respectively,representing approximately 4.22% and 1.71%, respectively, of our total outstanding common stock for each period. As of September 30, 2011, we had receivables from VRM I of approximately $10,000, primarily related to legal fees.As of December 31, 2010, we had receivables from VRM I of approximately $0.7 million, primarily related to legal fees. As of September 30, 2011 and December 31, 2010, Fund III owned 114,117 of our common shares, representing approximately 0.90% of our total outstanding common stock. As of September 30, 2011, we had a receivable from Fund III of $15,000.As of December 31, 2010, we owed Fund III $37,000. During the three and nine months ended September 30, 2011, we sold $100,000 and $300,000 of performing loans to a trust in which a director is one of the trustees.No gain or loss resulted from these transactions. -22- Table of Contents NOTE I— SECURED BORROWINGS Secured borrowings provide an additional source of capital for our lending activity.Secured borrowings allow us to increase the diversification of our loan portfolio and to invest in loans that we might not otherwise invest in.We do not receive any fees for entering into secured borrowing arrangements; however, we may receive revenue in any differential of the interest spread, if applicable.Loans in which unaffiliated investors have participated through inter-creditor agreements (“Inter-creditor Agreements”) are accounted for as secured borrowings.The Inter-creditor Agreements provide us additional funding sources for real estate loans whereby an unaffiliated investor (the “Investor”) may participate on a non-pari passu basis in certain real estate loans with us and/or VRM I and/or Fund III (collectively, the “Lead Lenders”).In the event of borrower non-performance, the Inter-creditor Agreements generally provide that the Lead Lenders must repay the Investor’s loan amount either by (i) continuing to remit to the Investor the interest due on the participated loan amount; (ii) substituting an alternative loan acceptable to the Investor; or (iii) repurchasing the participation from the Investor for the outstanding balance plus accrued interest. Additionally, an Investor may participate in certain loans with the Lead Lenders through Participation Agreements.In the event of borrower non-performance, the Participation Agreement may allow the Investor to be repaid up to the amount of the Investor’s investment prior to the Lead Lender being repaid.Real estate loan financing under the Participation Agreements are also accounted for as a secured borrowing.We do not receive any revenues for entering into secured borrowings arrangements. During June 2008, we, our manager, and Vestin Originations entered into an intercreditor agreement with an unrelated third party related to the funding of six real estate loans.(See exhibit 10.5 Intercreditor Agreementunder the Exhibit Index included in Part IV, Item 15 of this Report Form 10-K).The participation interest is at 11% on the outstanding balance.We incurred approximately $0.9 million in finance costs related to the secured borrowings, these costs are being amortized to interest expense over the term of the agreements.As of September 30, 2011, and December 31, 2010, we had approximately $0.0 million and $1.3 million, respectively, in funds, including approximately $0.0 million and $0.0.million, respectively in interest reserves, used under Inter-creditor agreements. On September 20, 2011 we repurchased the secured borrowings for approximately $1.1 million. NOTE J — NOTES PAYABLE In April 2011, we financed a 12-month insurance policy for Directors and Officers liability, with an annual interest rate of 3.2%.The agreement required a down payment of $82,000 and nine monthly payments of $28,000 beginning on May 27, 2011.As of September 30, 2011, the outstanding balance of the note was $98,000. On December 3, 2010, we, VRM I and Fund III mortgaged a mixed-use property held for sale for $1.6 million, of which our portion is $1,296,000.The note has an interest rate of 9%, payable monthly and a maturity date of December 2, 2011.Interest expense for the nine months ended September 30, 2011 amounted to $88,000. NOTE K — FAIR VALUE As of September 30, 2011, financial assets and liabilities utilizing Level 1 inputs included investment in marketable securities - related party.We had no assets or liabilities utilizing Level 2 inputs, and assets and liabilities utilizing Level 3 inputs included investments in real estate loans and secured borrowings. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, our degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an asset or liability will be classified in its entirety based on the lowest level of input that is significant to the measurement of fair value. -23- Table of Contents Fair value is a market-based measure considered from the perspective of a market participant who holds the asset or owes the liability rather than an entity-specific measure.Therefore, even when market assumptions are not readily available, our own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date.We use prices and inputs that are current as of the measurement date, including during periods of market dislocation, such as the recent illiquidity in the auction rate securities market.In periods of market dislocation, the observability of prices and inputs may be reduced for many instruments.This condition may cause our financial instruments to be reclassified from Level 1 to Level 2 or Level 3 and/or vice versa. Our valuation techniques will be consistent with at least one of the three possible approaches: the market approach, income approach and/or cost approach.Our Level 1 inputs are based on the market approach and consist primarily of quoted prices for identical items on active securities exchanges.Our Level 2 inputs are primarily based on the market approach of quoted prices in active markets or current transactions in inactive markets for the same or similar collateral that do not require significant adjustment based on unobservable inputs.Our Level 3 inputs are primarily based on the income and cost approaches, specifically, discounted cash flow analyses, which utilize significant inputs based on our estimates and assumptions. The following table presents the valuation of our financial assets and liabilities as of September 30, 2011 and December 31, 2010, measured at fair value on a recurring basis by input levels: Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 9/30/2011 Carrying Value on Balance Sheet at 9/30/2011 Assets Investment in marketable securities - related party $ Investment in real estate loans $ Assets under secured borrowings $ Liabilities Secured borrowings $ Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 12/31/2010 Carrying Value on Balance Sheet at 12/31/2010 Assets Investment in marketable securities - related party $ Investment in real estate loans $ Assets under secured borrowings $ Liabilities Secured borrowings $ -24- Table of Contents The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2011 to September 30, 2011: Assets Investment in real estate loans Assets under secured borrowings Balance on January 1, 2011 $ $ Change in temporary valuation adjustment included in net income (loss) Increase in allowance for loan losses ) Purchase and additions of assets Transfer of allowance on real estate loans to real estate held for sale Reduction of allowance on real estate loans due to loan payment New mortgage loans and mortgage loans acquired ) Transfer of allowance on real estate loans converted to unsecured notes receivable Sales, pay downs and reduction of assets Transfer of real estate loans to real estate held for sale ) Collections of principal and sales of investment in real estate loans ) Conversion of real estate loans to unsecured notes receivable ) Temporary change in estimated fair value based on future cash flows ) Balance on September 30, 2011, net of temporary valuation adjustment $ $ Liabilities Secured borrowings Balance on January 1, 2011 $ Payment of liabilities Payments on secured borrowings ) Balance on September 30, 2011, net of temporary valuation adjustment $ -25- Table of Contents The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2010 to September 30, 2010: Assets Investment in real estate loans Assets under secured borrowings Balance on January 1, 2010 $ $ Change in temporary valuation adjustment included in net income (loss) Increase in allowance for loan losses ) Purchase and additions of assets Transfer of allowance on real estate loans to real estate held for sale Transfer of allowance on real estate loans to assets held for sale New mortgage loans and mortgage loans bought Payment on assets under secured borrowings Contra on seller-financed REO ) Reduction of contra on seller-financed REO Sales, pay downs and reduction of assets Transfer of real estate loans to real estate held for sale ) Collections of principal and sales of investment in real estate loans ) Reduction of allowance for loan losses related to sales and payments of investment in real estate loans Payment on assets under secured borrowings ) Temporary change in estimated fair value based on future cash flows ) Transfer to Level 1 Transfer to Level 2 Balance on September 30, 2010, net of temporary valuation adjustment $ $ Liabilities Secured borrowings Balance on January 1, 2010 $ Payment of liabilities Payments on secured borrowings ) Temporary change in estimated fair value Transfer to Level 1 Transfer to Level 2 Balance on September 30, 2010, net of temporary valuation adjustment $ -26- Table of Contents NOTE L — RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the Board does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the Board’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. For public entities, the new guideline is effective for interim and annual periods beginning after December 15, 2011 and should be applied prospectively. The Company does not expect that the guidance effective in future periods will have a material impact on its consolidated financial statements. Presentation of Comprehensive Income: In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220)—Presentation of Comprehensive Income, which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. The items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income were not changed. ASU 2011-05 is effective for our fiscal year beginning January 1, 2012 and must be applied retrospectively. Other than the change in presentation, we have determined these changes will not have an impact on the Consolidated Financial Statements. NOTE M — LEGAL MATTERS INVOLVING THE MANAGER On November 21, 2005, Desert Land filed a complaint in the state District Court of Nevada against Vestin Group, Vestin Mortgage and Del Mar Mortgage, Inc. which complaint is substantially similar to a complaint previously filed by Desert Land in the United States District Court, which complaint was dismissed by the United States Court of Appeals for the Ninth Circuit, which dismissal was upheld when the United States Supreme Court denied Desert Land’s Writ of Certiorari.The action is based upon allegations that Del Mar Mortgage, Inc. and/or Vestin Mortgage charged unlawful fees on various loans arranged by them in 1999, prior to the formation of Fund II.On March 6, 2006, Desert Land amended the state court complaint to name VRM I.Desert Land alleges that one or more of the defendants have transferred assets to other entities without receiving reasonable value therefore; alleges plaintiffs are informed and believe that defendants have made such transfers with the actual intent to hinder, delay or defraud Desert Land; that such transfers made the transferor insolvent and that sometime between February 27 and April 1, 2003, Vestin Group transferred $1.6 million to VRM I for that purpose. The state court complaint further alleged that Desert Land was entitled to void such transfers and that pursuant to NRS 112.20, Desert Land is entitled to an injunction to enjoin defendants from further disposition of assets.Additionally, Del Mar Mortgage, Inc. has indemnified Vestin Group and Vestin Mortgage for any losses and expenses in connection with the action, and Mr. Shustek has guaranteed the indemnification.In December 2008, this lawsuit was settled.The settlement had no effect on us. We, VRM I and Vestin Mortgage (“Defendants”) were defendants in a breach of contract class action filed in San Diego Superior Court by certain plaintiffs who alleged, among other things, that they were wrongfully denied roll-up rights in connection with the merger of Fund I into VRM I and Fund II into VRM II.The court certified a class of all former Fund I unit holders and Fund II unit holders who voted against the mergers of Fund I into VRM I and Fund II into VRM II.The trial began in December 2009 and concluded in January 2010.On February 11, 2010, the Defendants were notified of a Tentative Statement of Decision, in their favor issued by the Superior Court for the State of California in San Diego following a trial.In the Tentative Statement, the Court found that there was no roll-up and therefore no breach of contract.The Court entered final judgment for the Defendants on March 18, 2010.Defendants and Plaintiffs agreed to a post-judgment settlement by which Plaintiffs agreed not to appeal the judgment in consideration of a waiver by the Defendants of any claim to recover actual court costs from the Plaintiffs.The Court granted final approval of this settlement of post-judgment rights on July 9, 2010. -27- Table of Contents We, Vestin Mortgage and Michael V. Shustek (“Defendants”) were defendants in a civil action filed by 88 sets of plaintiffs representing approximately 138 individuals (“Plaintiffs”), in District Court for Clark County, Nevada (the “Nevada Lawsuit”).The Plaintiffs alleged, among other things, that Defendants: breached certain alleged contractual obligations owed to Plaintiffs; breached fiduciary duties supposedly owed to Plaintiffs; and misrepresented or omitted material facts regarding the conversion of Fund II into VRM II.The action sought monetary and punitive damages.The court dismissed the claim for punitive damages.On September 8, 2010, the parties agreed to settle the case.The Settlement Agreement provides for the settlement and complete release of all claims against the Defendants.The settlement was made without admission of liability by Defendants. The Manager and Fund III were defendants in a civil action filed by Birkeland Family, LLC III and Birkeland Family, LLC V (“Plaintiffs”) in District Court for Clark County, Nevada.The Plaintiffs alleged as causes of action against the Manager and Fund III:Breach of contract and breach of the implied covenant of good faith and fair dealing regarding the sale of the office building commonly described as 8379 W. Sunset Road, Las Vegas, Nevada.The action sought monetary, punitive and exemplary damages.On January 18, 2011, summary judgment was granted in favor of Fund III, with the Court finding that Fund III was not part of the lease and, therefore, could not be held liable for damages.The Manager is still involved in this civil action.Fund III is attempting to recover legal fees associated with this matter.Any fees not recovered will be reimbursed by the Manager. In addition to the matters described above, our manager is involved in a number of other legal proceedings concerning matters arising in connection with the conduct of its business activities.Our manager believes it has meritorious defenses to each of these actions and intends to defend them vigorously.Other than the matters described above, our manager believes that it is not a party to any pending legal or arbitration proceedings that would have a material adverse effect on our manager’s financial condition or results of operations or cash flows, although it is possible that the outcome of any such proceedings could have a material impact on our manager’s net income in any particular period. NOTE N — LEGAL MATTERS INVOLVING THE COMPANY In April 2006, the lenders of the loans made to RightStar, Inc. (“RightStar”) filed suit against the State of Hawaii listing 26 causes of action, including allegations that the State of Hawaii illegally blocked the lender’s right to foreclose and take title to its collateral by inappropriately attaching conditions to the granting of licenses needed to operate the business, the pre-need trust funds and the perpetual care trust funds and that the State of Hawaii attempted to force the lenders to accept liability for any statutory trust fund deficits while no such lender liability exists under the laws of the State of Hawaii.The State of Hawaii responded by filing allegations against Vestin Mortgage and us alleging that these Vestin entities improperly influenced the former RightStar trustees to transfer trust funds to us. On May 9, 2007, we, VRM I, Vestin Mortgage, the State of Hawaii and Comerica Incorporated (“Comerica”) announced that an arrangement had been reached to auction the RightStar assets.The auction was not successful.On June 12, 2007, the court approved the resolution agreement, which provides that the proceeds of the foreclosure sale would be allocated in part to VRM I, Vestin Mortgage and us and in part to fund the trust’s statutory minimum balances.We, VRM I, Vestin Mortgage, the State of Hawaii and Comerica have pledged to cooperate to recover additional amounts owed to the trusts and the creditors from others.Should the recovery meet or exceed $9 million, all parties have agreed that no further litigation between the state of Hawaii and Vestin will be reinstituted related to the trust’s statutory minimum balances.The Vestin entities and the State of Hawaii signed a new agreement that would permit the foreclosure to proceed.On October 12, 2009, the State Court approved the agreement permitting the foreclosure to proceed.On January 25, 2010, the Circuit Court of the First Circuit for the State of Hawaii confirmed the right of us, VRM I and Vestin Mortgage, to acquire through foreclosure the RightStar assets.On June 29, 2010 the First Circuit for the State of Hawaii issued its final order allowing the foreclosure.On July 13, 2010 we and VRM I completed our foreclosure of these properties and classified them as Assets Held for Sale, Liabilities Related to Assets Held for Sale and Discontinued Operations as discussed in Note G – Assets Held for Sale and Discontinued Operations. -28- Table of Contents We, VRM I and Vestin Mortgage (“Defendants”) were defendants in a breach of contract class action filed in San Diego Superior Court by certain plaintiffs who alleged, among other things, that they were wrongfully denied roll-up rights in connection with the merger of Fund I into VRM I and Fund II into VRM II.The court certified a class of all former Fund I unit holders and Fund II unit holders who voted against the mergers of Fund I into VRM I and Fund II into VRM II.The trial began in December 2009 and concluded in January 2010.On February 11, 2010, the Defendants were notified of a Tentative Statement of Decision, in their favor issued by the Superior Court for the State of California in San Diego following a trial.In the Tentative Statement, the Court found that there was no roll-up and therefore no breach of contract.The Court entered final judgment for the Defendants on March 18, 2010.Defendants and Plaintiffs agreed to a post-judgment settlement by which Plaintiffs agreed not to appeal the judgment in consideration of a waiver by the Defendants of any claim to recover actual court costs from the Plaintiffs.The Court granted final approval of this settlement of post-judgment rights on July 9, 2010. We, Vestin Mortgage and Michael V. Shustek (“Defendants”) were defendants in a civil action filed by 88 sets of plaintiffs representing approximately 138 individuals (“Plaintiffs”), in District Court for Clark County, Nevada (the “Nevada Lawsuit”).The Plaintiffs alleged, among other things, that Defendants: breached certain alleged contractual obligations owed to Plaintiffs; breached fiduciary duties supposedly owed to Plaintiffs; and misrepresented or omitted material facts regarding the conversion of Fund II into VRM II.The action sought monetary and punitive damages.The court dismissed the claim for punitive damages.On September 8, 2010, the parties agreed to settle the case.The Settlement Agreement provides for the settlement and complete release of all claims against the Defendants.The settlement was made without admission of liability by Defendants. In addition to the matters described above, we are involved in a number of other legal proceedings concerning matters arising in the ordinary course of our business activities.We believe we have meritorious defenses to each of these actions and intend to defend them vigorously.Other than the matters described above, we believe that we are not a party to any pending legal or arbitration proceedings that would have a material adverse effect on our financial condition or results of operations or cash flows, although it is possible that the outcome of any such proceedings could have a material impact on our operations in any particular period. NOTE O — DIVIDEND REQUIREMENT To maintain our status as a REIT, we are required to declare dividends, other than capital gain dividends, to our stockholders each year in an amount at least equal to (1) the sum of (a) 90% of our taxable income, computed without regards to the dividends paid deduction and our net capital gain, and (b) 90% of the net income, after tax, from foreclosure property, minus (2) the sum of certain specified items of non-cash income over 5% of our REIT taxable income.All dividends will be made at the discretion of our Board of Directors and will depend on our earnings, both tax and GAAP, financial condition, maintenance of REIT status and such other factors as the Board of Directors deems relevant. Our Board of Directors decided to suspend the payment of dividends during June 2008.We will continue to comply with the REIT requirements and will distribute at least ninety percent (90%) of our REIT taxable income.Our Board of Directors will closely monitor our operating results in order to determine when dividends should be reinstated; however, we do not anticipate paying dividends in the foreseeable future. NOTE P— SUBSEQUENT EVENTS During October 2011, a payment of $325,000, of which our portion was $293,000, was received on a note receivable which had previously recognized a full allowance against the note receivable. These proceeds were recognized as income upon the receipt of the payment. We and VRM I have entered into a Membership Interest Purchase Agreement dated October 3, 2011 (the “Purchase Agreement”) with NorthStar Hawaii, LLC, a Delaware limited liability company (“NorthStar”), a wholly owned entity of NorthStar Memorial Group, to sell our membership interests in Hawaii Funeral Services, LLC, a company that operates four cemeteries and four mortuaries in the state of Hawaii through its wholly-owned subsidiaries.NorthStar Memorial Group is a privately held funeral home and memorialization company with cemeteries and funeral homes in California, Florida, Illinois, Ohio, Oklahoma, Tennessee and Washington. -29- Table of Contents As part of the purchase, NorthStar has agreed to pay the sum of $15,300,000 and assume certain liabilities.In addition, we and VRM I will retain a portion of the cash currently on hand.All proceeds from purchase agreement will be allocated between us and VRM I based on ownership percentage.The closing of the purchase is contingent upon the Hawaii Department of Commerce and Consumer Affairs’ review of the transaction as well as certain other contingencies.There can be no assurance that all of the contingencies will be met or that the closing of the purchase will be consummated. At closing, $12,300,000 of the purchase price will be paid to us and VRM I and $3,000,000 of the purchase price will be placed into an interest bearing escrow account, and such amount will be disbursed upon the settlement of certain litigation and the issuance of a title insurance policy.The Purchase Agreement contains customary representations and warranties and certain indemnity obligations on the part of ourselves, VRM I and Northstar.In addition, in the event certain indemnity obligations exceed $2,000,000 we and VRM I have certain rights to repurchase the membership interests in Hawaii Funeral Services, LLC. -30- Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a financial review and analysis of our financial condition and results of operations for the three and nine months ended September 30, 2011 and 2010.This discussion should be read in conjunction with our consolidated financial statements and accompanying notes and other detailed information regarding us appearing elsewhere in this report on Form 10-Q and our report on Form 10-K, Part II, Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations for the year ended December 31, 2010. FORWARD-LOOKING STATEMENTS Certain statements in this report, including, without limitation, matters discussed under this Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations, should be read in conjunction with the consolidated financial statements, related notes, and other detailed information included elsewhere in this report on Form 10-Q.We are including this cautionary statement to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are not historical fact are forward-looking statements.Certain of these forward-looking statements can be identified by the use of words such as “believes,” “anticipates,” “expects,” “intends,” “plans,” “projects,” “estimates,” “assumes,” “may,” “should,” “will,” or other similar expressions.Such forward-looking statements involve known and unknown risks, uncertainties and other important factors, which could cause actual results, performance or achievements to differ materially from future results, performance or achievements.These forward-looking statements are based on our current beliefs, intentions and expectations.These statements are not guarantees or indicative of future performance.Important assumptions and other important factors that could cause actual results to differ materially from those forward-looking statements include, but are not limited to, those factors, risks and uncertainties of this Quarterly Report on Form 10-Q and in our other securities filings with the Securities and Exchange Commission (“SEC”).Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and involve inherent risks and uncertainties.Our estimates of the value of collateral securing our loans may change, or the value of the underlying property could decline subsequent to the date of our evaluation.As a result, such estimates are not guarantees of the future value of the collateral.The forward-looking statements contained in this report are made only as of the date hereof.We undertake no obligation to update or revise information contained herein to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. RESULTS OF OPERATIONS OVERVIEW Our primary business objective is to generate income while preserving principal by investing in real estate loans.We believe there is a significant market opportunity to make real estate loans to owners and developers of real property whose financing needs are not met by other real estate lenders.The loan underwriting standards utilized by our manager and the mortgage brokers we utilize are less strict than those used by many institutional real estate lenders.In addition, one of our competitive advantages is our ability to approve loan applications more quickly than many institutional lenders.As a result, in certain cases, we may make real estate loans that are riskier than real estate loans made by many institutional lenders such as commercial banks.However, in return, we seek a higher interest rate and our manager takes steps to mitigate the lending risks such as imposing a lower loan-to-value ratio.While we may assume more risk than many institutional real estate lenders, in return, we seek to generate higher yields from our real estate loans. Our operating results are affected primarily by: (i) the amount of capital we have to invest in real estate loans, (ii) the level of real estate lending activity in the markets we service, (iii) our ability to identify and work with suitable borrowers, (iv) the interest rates we are able to charge on our loans and (v) the level of non-performing assets, foreclosures and related loan losses which we may experience. Our operating results have been adversely affected by increases in allowances for loan losses and increases in non-performing assets.This negative trend accelerated sharply during the year ended December 31, 2008 and continues to affect our operations.See Note F – Real Estate Held for Sale and “Non-performing Loans” in Note D – Investments In Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. -31- Table of Contents We believe that the current level of our non-performing assets is a direct result of the deterioration of the economy and credit markets during the past several years.As the economy weakened and credit became more difficult to obtain, many of our borrowers who develop and sell commercial real estate projects wereunable to complete their projects, obtain takeout financing or were otherwise adversely impacted.While the general economy experienced a recovery in 2010 and early 2011, the commercial real estate markets in the areas where we make loans continue to suffer from depressed conditions.These depressed conditions persist in 2011 as the weak economic recovery and the threat of a double dip recession has prevented a recovery of real estate values in our principal markets.Our exposure to the negative developments in the credit markets and general economy has likely been increased by our business strategy, which entails more lenient underwriting standards and expedited loan approval procedures.Moreover, declining real estate values in the principal markets in which we operate has in many cases eroded the current value of the security underlying our loans. We expect that the weakness in the commercial real estate markets and the weakness in lending will continue to have an adverse impact upon our markets for the foreseeable future.This may result in further defaults on our loans and we might be required to record additional reserves based on decreases in market values or we may be required to restructure additional loans.This increase in loan defaults has materially affected our operating results and led to the suspension of dividends to our stockholders.For additional information regarding our non-performing loans see “Non-Performing Loans” in Note D –Investments In Real Estate Loansof the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. During the nine months ended September 30, 2011, we funded five loans totaling approximately $3.7 million.No loans were funded during the nine months ended September 30, 2010.As of September 30, 2011, our loan-to-value ratio was 72.5%, net of allowances for loan losses, on a weighted average basis generally using updated appraisals.Additional increases in loan defaults accompanied by additional declines in real estate values, as evidenced by updated appraisals generally prepared on an “as-is-basis,” will have a material adverse effect on our financial condition and operating results.The current loan-to-value ratio is primarily a result of declining real estate values, which have eroded the market value of our collateral. As of September 30, 2011, our loans were in the following states: Arizona, California, Maryland, Nevada, Oregon and Texas. On October21, 2011, we filed a notice of annual meeting of stockholders to be held December 15, 2011 for the following purposes: 1. To elect two directors to serve until the 2014 Annual Meeting of Stockholders and until their successors are duly elected and qualify; 2. To consider and vote upon the ratification of the appointment of JLK Partners, LLP as the independent registered public accountants of the Company for the fiscal year ending December 31, 2011; 3. To consider and vote upon an amendment to the Company’s Bylaws to expand its investment policy to include investment in and acquisition, management and sale of real property or the acquisition of entities involved in the ownership or management of real property; 4. To consider and vote upon an amendment to the Company’s charter to change the term of the Company’s existence from expiration December 31, 2020 to perpetual existence; and 5. To transact such other business as may properly come before the meeting or any postponement or adjournment thereof. The Company’s board of directors has fixed the close of business on October 17, 2011, as the record date for the determination of the stockholders entitled to notice of, and to vote at, the Annual Meeting and any postponement or adjournment thereof.Only those stockholders of record of the Company as of the close of business on that date will be entitled to vote at the Annual Meeting or any postponement or adjournment thereof. -32- Table of Contents All stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you plan to attend, please authorize your proxy by on e of the methods described in the accompanying Proxy Statement.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be voted to assure that all your shares will be voted.You may revoke your proxy at any time prior to the Annual Meeting.If you attend the Annual Meeting and vote by ballot, your proxy will be revoked automatically and only your vote in person at the Annual Meeting will be counted. The Board of Directors of the Company has appointed a special committee to enter into negotiations with VRM I regarding a proposed stock for stock merger; however, the stock for stock ratio has not yet been determined.The compensation that is being paid to the special committee is $60,000 plus $750 per meeting to the Chairman of the committee and $22,500 plus $750 per meeting to the remaining members.In furtherance of the proposed merger, the Company has engaged Capstone valuation Services, LLC as its financial advisor and Latham and Watkins as counsel to the special committee. The primary purpose of the proposed merger is the potential cost savings and operating synergies that could be achieved through a combination with VRM I. Any decision with respect to the proposed merger with VRM I will be subject to the approval of the special committee and stockholders of VRM I as well as the approval of our special committee and stockholders. There can be no assurance that the proposed merger will be consummated. SUMMARY OF FINANCIAL RESULTS Comparison of Operating Results for the three months ended September 30, 2011, to the three months ended September 30, 2010. Total Revenues:For the three months ended September 30, 2011, total revenues were $401,000 compared to $357,000 during the three months ended September 30, 2010, an increase of $44,000 or 12%.Revenues were primarily affected by the increase in recovery of allowance for loan loss of $61,000 and offset by a decrease in interest income.Interest income has been adversely affected by the level of non-performing assets in our portfolio and the reduction in new lending activity.We expect all of these factors will continue to have an adverse effect upon our operating results during 2011. For additional information see Note D – Investments in Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Total Operating Expenses:For the three months ended September 30, 2011, total operating expenses were approximately $1.8 million compared to approximately $4.3 million during the three months ended September 30, 2010, a decrease of approximately $2.5 million or 58%.While we experienced an increase in provision for loan losses of approximately $0.5 million, this amount was more than offset by a decrease in interest expense of approximately $0.1 million and a decrease in professional fees of approximately $2.8 million.The professional fees have decreased due to a significant decrease in pending litigation for the three months ended September 30, 2011 compared to the same period in 2010. Total Non-Operating Income (Loss):For the three months ended September 30, 2011, total non-operating income was $1,000, compared to a total loss of approximately $2.8 million during the three months ended September 30, 2010. Non-operating income was primarily affected by the following factors: · During the three months ended September 30, 2010, we recognized an impairment of our marketable securities – related party of approximately $0.6 million.There was no comparable impairment during the same period in 2011. · During the three months ended September 30, 2010, we recognized a settlement expense of approximately $2.2 million related to the Nevada Lawsuit.See Note N – Legal Matters Involving the Company of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q.There was no comparable expense during the same period in 2011. -33- Table of Contents Total Loss from Discontinued Operations:For the three months ended September 30, 2011, total loss from discontinued operations was $40,000 compared to a total loss of approximately $0.7 million during the three months ended September 2010, a decrease of approximately $0.7 million or 94%.We experienced an increase in write-downs on real estate held for sale which was offset by the decrease in expenses related to real estate held for sale and the increase in income received during the three months ended September 30, 2011 from Hawaiian cemeteries and mortuaries acquired in the third quarter 2010. For additional information see Note F–Real Estate Held For Sale and Note G–Assets Held for Sale and Discontinued Operations of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Comparison of Operating Results for the nine months ended September 30, 2011, to the nine months ended September 30, 2010. Total Revenues:For the nine months ended September 30, 2011, total revenues were approximately $1.2 million compared to approximately $1.8 million during the nine months ended September 30, 2010, a decrease of approximately $0.6 million or 32%.Revenues were primarily affected by increase in recovery of allowance for loan loss of approximately $0.1 million and offset by the decrease in interest income.Our revenue is dependent upon the balance of our investment in real estate loans and the interest earned on these loans.Interest income has been adversely affected by the level of TDRs and non-performing assets in our portfolio and the reduction in new lending activity.We expect all of these factors will continue to have an adverse effect upon our operating results during 2011. For additional information see Note D – Investments in Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Total Operating Expenses:For the nine months ended September 30, 2011, total operating expenses were approximately $3.4 million compared to approximately $12.1 million during the nine months ended September 30, 2010, a decrease of approximately $8.7 million or 72%.Expenses were primarily affected by a decrease in provision for loan losses of approximately $2.5 million, a decrease in interest expense of approximately $0.6 million, a decrease in professional fees of approximately $5.2 million, and a decrease in other expenses of approximately $0.4 million.The professional fees have decreased due to a significant decrease in pending litigation for the nine months ended September 30, 2011 compared to the same period in 2010.Additionally, interest expense has decreased as a result of a reduction of the balance due under secured borrowings. Total Non-Operating Income (Loss):For the nine months ended September 30, 2011, total non-operating income was approximately $1.6 million, whereas, during the nine months ended September 30, 2010, there was a non-operating loss of approximately $2.9 million.Non-operating income was primarily affected by the following factors: · During the nine months ended September 30, 2011, we recorded discounts received related to past legal bills of approximately $1.6 million.There was no comparable discount during the same period in 2010. · During the nine months ended September 30, 2010, we recognized an impairment of our marketable securities – related party of approximately $0.6 million.There was no comparable impairment during the same period in 2011. · During the nine months ended September 30, 2010, we recognized a settlement expense of approximately $2.2 million related to the Nevada Lawsuit.See Note N – Legal Matters Involving the Company of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q.There was no comparable expense during the same period in 2011. Total Loss from Discontinued Operations:For the nine months ended September 30, 2011, total loss from discontinued operations was approximately $0.1 million compared to a total loss of approximately $2.9 million during the nine months ended September 30, 2010, a decrease of approximately $2.7 million or 94%.The decrease is mainly due to the decrease in expenses and write-downs on real estate held for sale, and income received during the nine months ended September 30, 2011 from Hawaiian cemeteries and mortuaries acquired in the third quarter 2010. -34- Table of Contents For additional information see Note F–Real Estate Held For Sale and Note G– Assets Held for Sale and Discontinued Operations of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Dividends to Stockholders; Reliance on Non-GAAP Financial Measurements:To maintain our status as a REIT, we are required to declare dividends, other than capital gain dividends, to our stockholders each year in an amount at least equal to (1) the sum of (a) 90% of our taxable income, computed without regard to the dividends paid deduction and our net capital gain, and (b) 90% of the net income, after tax, from foreclosure property, minus (2) the sum of certain specified items of noncash income over 5% of our REIT taxable income, determined without regard to the dividends paid and our net capital gain.Because we expect to declare dividends based on these requirements, and not based on our earnings computed in accordance with GAAP, we expect that our dividends may at times be more or less than our reported earnings as computed in accordance with GAAP.During the nine months ended September 30, 2011, we did not declare any cash dividends. Total taxable income and REIT taxable income are non-GAAP financial measurements, and do not purport to be an alternative to reported net income or cash flows from operations determined in accordance with GAAP as a measure of operating performance.Our total taxable income represents the aggregate amount of taxable income generated by us and our wholly owned taxable REIT subsidiary, TRS II, Inc.REIT taxable income is calculated under U.S. federal tax laws in a manner that, in certain respects, differs from the calculation of net income pursuant to GAAP.REIT taxable income excludes the undistributed taxable income of TRS II, Inc., which is not included in REIT taxable income until distributed to us.Subject to certain TRS value limitations, there is no requirement that the TRS II, Inc. distribute their earnings to us.Since we are structured as a REIT and the Internal Revenue Code requires that we distribute substantially all of our net taxable income in the form of dividends to our stockholders, we believe that presenting investors with the information management uses to calculate our taxable income is useful to investors in understanding the amount of the minimum dividends that we must declare to our stockholders so as to comply with the rules set forth in the Internal Revenue Code.Because not all companies have identical calculations, this presentation of total taxable income and REIT taxable income may not be comparable to those reported by other companies. The table below reconciles the differences between reported net loss and total estimated taxable loss and estimated REIT taxable loss for the nine months ended September 30, 2011: For the Nine Months Ended September 30, 2011 Net loss, as reported $ ) Deduct: Provision for loan loss Tax loss on foreclosure of mortgage ) Write down of real estate held for sale Net book gain on sale of real estate held for sale ) Net tax loss on sale of real estate held for sale ) Settlement of loan pursuant to troubled debt restructuring which was previously fullyreserved ) Principal payments received on fully allowed notes receivable and loans included in other income ) Total estimated taxable loss ) Add : Estimated taxable loss attributable to TRS II, Inc. Estimated REIT taxable loss $ ) -35- Table of Contents CAPITAL AND LIQUIDITY Liquidity is a measure of a company’s ability to meet potential cash requirements, including ongoing commitments to fund lending activities and general operating purposes.Subject to a 3% reserve, we generally seek to use all of our available funds to invest in real estate loans.Distributable cash flow generated from such loans is paid out to our stockholders, in the form of a dividend.We do not anticipate the need for hiring any employees, acquiring fixed assets such as office equipment or furniture, or incurring material office expenses during the next twelve months.We may pay our manager an annual management fee of up to 0.25% of our aggregate capital received by us and Fund II from the sale of shares or membership units. During the nine months ended September 30, 2011, net cash flows provided by operating activities approximated $0.2 million.Operating cash flows were adversely impacted by the decrease in interest and other receivables of approximately $0.6 million, related to the decrease in our performing real estate loans, offset by an overall decrease in our operating expenses, during the nine months ended September 30, 2011, compared to the same period in 2010.Cash flows related to investing activities consisted of cash used by loan investments in new real estate loans of approximately $6.9 million and cash provided by loan payoffs of approximately $4.3 million.Cash flows from financing activities consisted of cash used for payments on notes payable of approximately $0.2 million, repurchase on secured borrowings of approximately $1.1 million, purchase of treasury stock of approximately $0.6 million and distributions to non-controlling interest related to the assets held for sale of approximately $0.4 million. At September 30, 2011, we had approximately $3.4 million in cash, approximately $0.6 million in marketable securities – related party and approximately $103.4 million in total assets.We intend to meet short-term working capital needs through a combination of proceeds from loan payoffs, loan sales, sales of REO and/or borrowings.We believe we have sufficient working capital to meet our operating needs during the next 12 months. Since we comply with the REIT requirements and distribute at least ninety percent (90%) of our annual taxable income, our sources of liquidity include: repayments of outstanding loans, dividend reinvestments by our stockholders, arrangements with third parties to participate in our loans and proceeds from issuance of note payable and secured borrowings.We rely primarily upon repayment of outstanding loans and proceeds from sales of REO to provide capital for investment in new loans.The significant level of defaults on outstanding loans has reduced the funds we have available for investment in new loans.Resulting foreclosure proceedings may not generate full repayment of our loans and may result in significant delays in the return of invested funds.This has diminished our capital resources and impaired our ability to invest in new loans.During June 2008, our Board of Directors decided to suspend the payment of dividends.Our Board of Directors will closely monitor our operating results in order to determine when dividends should be reinstated; however, we do not expect them to be reinstating dividends in the foreseeable future.We will continue to comply with the REIT requirements and will distribute at least ninety percent (90%) of our REIT taxable income. We have no current plans to sell any new shares.Although a small percentage of our shareholders had elected to reinvest their dividends, we suspended payment of dividends in June 2008 and at this time are not able to predict when dividend payments will resume.Accordingly, we do not expect to issue any new shares through our dividend reinvestment program in the foreseeable future. We are considering various options to enhance the Company’s capital resources.We have from time to time raised funds through the issuance of promissory notes secured by certain of our REO properties.However, we do not currently have any arrangements in place to increase our capital resources. On March 21, 2007, our board of directors authorized the repurchase of up to $10 million worth of our common stock.Depending upon market conditions, shares may be repurchased from time to time at prevailing market prices through open market or privately negotiated transactions. During the nine months ended September 30, 2011, we used approximately $638,000 to acquire 418,731 shares of our common stock.We are not obligated to purchase any additional shares.As of September 30, 2011 and December 31, 2010, we had a total of 2,276,581 and 1,857,850 shares, respectively, of treasury stock carried on our books at cost totaling approximately $7.6 million and $6.9 million, respectively.For more information about our stock repurchase program, see Part II, Item 2 below. -36- Table of Contents When economic conditions permit, we may seek to expand our capital resources through borrowings from institutional lenders or through securitization of our loan portfolio or similar arrangements.No assurance can be given that, if we should seek to borrow additional funds or to securitize our assets we would be able to do so on commercially attractive terms.Our ability to expand our capital resources in this manner is subject to many factors, some of which are beyond our control, including the state of the economy, the state of the capital markets and the perceived quality of our loan portfolio. Investments in Real Estate Loans Secured by Real Estate Portfolio We offer five real estate loan products consisting of commercial property, construction, acquisition and development, land, and residential.The effective interest rates on all product categories range from 0% to 15%, including certain loans which are being fully or partially accrued and payable at maturity.Revenue by product will fluctuate based upon relative balances during the period.As of September 30, 2011 and December 31, 2010, we had investments in 18 real estate loans with a balance of approximately $56.0 million and $60.3 million, respectively. For additional information on our investments in real estate loans, refer to Note D – Investments In Real Estate Loans of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. Asset Quality As a commercial real estate lender willing to invest in riskier loans, rates of delinquencies, foreclosures and our losses on our loans could be higher than those generally experienced in the commercial mortgage lending industry during this period of economic slowdown and recession.Problems in the sub-prime residential mortgage market have adversely affected the general economy and the availability of funds for commercial real estate developers.We believe this lack of available funds has led to an increase in defaults on our loans.Furthermore, problems experienced in U.S. credit markets from 2007 through present have reduced the availability of credit for many prospective borrowers.These problems have made it more difficult for our borrowers to obtain the anticipated re-financing necessary in many cases to pay back our loans.Thus, we have had to work with some of our borrowers to either modify, restructure and/or extend their loans in order to keep or restore the loans to performing status.Our manager will continue to evaluate our loan portfolio in order to minimize risk associated with current market conditions. OFF-BALANCE SHEET ARRANGEMENTS As of September 30, 2011, we do not have any interests in off-balance sheet special purpose entities nor do we have any interests in non-exchange traded commodity contracts. CONTRACTUAL OBLIGATIONS The following summarizes our contractual obligations at September 30, 2011: Contractual Obligation Total Less Than 1 Year 1-3 Years 3-5 Years More Than 5 Years Notes payable (1) $ Total $ See Note J – Notes Payable of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. -37- Table of Contents RELATED PARTY TRANSACTIONS From time to time, we may acquire or sell investments in real estate loans from/to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.No gain or loss is recorded on these transactions, as it is not our intent to make a profit on the purchase or sale of such investments.The purpose is generally to diversify our portfolio by syndicating loans, thereby providing us with additional capital to make additional loans.For further information regarding related party transactions, refer to Note H – Related Party Transactions of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q. CRITICAL ACCOUNTING ESTIMATES Revenue Recognition Interest income on loans is accrued by the effective interest method.We do not accrue interest income from loans once they are determined to be non-performing.A loan is considered non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due. The following table presents a sensitivity analysis, averaging the balance of our loan portfolio at the end of the last six quarters, to show the impact on our financial condition at September 30, 2011, from fluctuations in weighted average interest rate charged on loans as a percentage of the loan portfolio: Changed Assumption Increase (Decrease) in Interest Income Weighted average interest rate assumption increased by 1.0% or 100 basis points $ Weighted average interest rate assumption increased by 5.0% or 500 basis points $ Weighted average interest rate assumption increased by 10.0% or 1,000 basis points $ Weighted average interest rate assumption decreased by 1.0% or 100 basis points $ ) Weighted average interest rate assumption decreased by 5.0% or 500 basis points $ ) Weighted average interest rate assumption decreased by 10.0% or 1,000 basis points $ ) The purpose of this analysis is to provide an indication of the impact that the weighted average interest rate fluctuations would have on our financial results.It is not intended to imply our expectation of future revenues or to estimate earnings.We believe that the assumptions used above are appropriate to illustrate the possible material impact on the consolidated financial statements. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment in our investment in real estate loans portfolio.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Subsequent recoveries of amounts previously charged off are added back to the allowance or included as income. -38- Table of Contents The following table presents a sensitivity analysis to show the impact on our financial condition at September 30, 2011, from increases and decreases to our allowance for loan losses as a percentage of the loan portfolio: Changed Assumption Increase (Decrease) in Allowance for Loan Losses Allowance for loan losses assumption increased by 1.0% of loan portfolio $ Allowance for loan losses assumption increased by 5.0% of loan portfolio $ Allowance for loan losses assumption increased by 10.0% of loan portfolio $ Allowance for loan losses assumption decreased by 1.0% of loan portfolio $ ) Allowance for loan losses assumption decreased by 5.0% of loan portfolio $ ) Allowance for loan losses assumption decreased by 10.0% of loan portfolio $ ) Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the mortgage lending industry.We, our manager and Vestin Originations generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process, there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. We may discover additional facts and circumstances as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions that can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed upon property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held for Sale Real estate held for sale includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property’s estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. -39- Table of Contents RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the Board does not intend for the amendments in this update to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the Board’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. For public entities, the new guideline is effective for interim and annual periods beginning after December 15, 2011 and should be applied prospectively. The Company does not expect that the guidance effective in future periods will have a material impact on its consolidated financial statements. Presentation of Comprehensive Income: In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220)—Presentation of Comprehensive Income, which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. The items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income were not changed. ASU 2011-05 is effective for our fiscal year beginning January 1, 2012 and must be applied retrospectively. Other than the change in presentation, we have determined these changes will not have an impact on the Consolidated Financial Statements. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), as appropriate, to allow timely decisions regarding required financial disclosure.In connection with the preparation of this Report on Form 10-Q, our manager carried out an evaluation, under the supervision and with the participation of our CEO and CFO, as of September 30, 2011, of the effectiveness of the design and operation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) under the Exchange Act.Based upon our evaluation, our CEO and CFO concluded that, as of September 30, 2011, our disclosure controls and procedures were not effective to provide reasonable assurance that information we are required to disclose in our reports under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our CFO and CEO, as appropriate to allow timely decisions regarding required disclosure due to the material weakness in our internal control over financial reporting as described below. We did not design and implement adequate controls related to the accounting of foreclosure transactions, specifically in this instance, applying consolidation guidance to determine whether and how to consolidate another entity as it relates to investments held by us and VRM I. This material weakness has resulted in the required restatement of previously issued consolidated financial statements for the quarter ended September 30, 2010. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues within our company have been or will be detected.Even effective internal control over financial reporting can only provide reasonable assurance with respect to financial statement preparation.Furthermore, because of changes in conditions, the effectiveness of internal control over financial reporting may vary over time.Our manager, Chief Executive Officer and Chief Financial Officer do not expect that our controls and procedures will prevent all errors. -40- Table of Contents The certifications of our CEO and CFO required under Section 302 of the Sarbanes-Oxley Act have been filed as Exhibits 31.1 and 31.2 to this report. Changes in Internal Control Over Financial Reporting As required by Rule 13a-15(d) under the Exchange Act, our management, including our CEO and our CFO, has evaluated our internal control over financial reporting to determine whether any changes occurred during the third fiscal quarter of 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.During the third quarter of 2011, management was able to amend the Form 10-Q which included a restatement of previously issued consolidated financial statements for the quarter ended September 30, 2010. Additionally, management has established additional internal controls to further evaluate foreclosure transactions to assist in determining whether the accounting for the transaction should be reported on a consolidated basis. Management will continue to evaluate these additional internal controls to determine whether the material weakness discussed above has been remediated. PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Please refer to Note M – Legal Matters Involving the Manager and Note N – Legal Matters Involving the Company of the Notes to the Consolidated Financial Statements included in Part I, Item I Consolidated Financial Statements of this Quarterly Report on Form 10-Q for information regarding our legal proceedings, which are incorporated herein by reference. ITEM 2. UNREGISTERED SALES OF EQUITY AND USE OF PROCEEDS On March 21, 2007, our Board of Directors authorized the repurchase of up to $10 million worth of our common stock.Depending upon market conditions, shares may be repurchased from time to time at prevailing market prices through open market or privately negotiated transactions. We are not obligated to purchase any shares.Subject to applicable securities laws, repurchases may be made at such times and in such amounts, as our manager deems appropriate.The share repurchase program may be discontinued or terminated at any time and we have not established a date for completion of the share repurchase program.The repurchases will be funded from our available cash.As of September 30, 2011, we had purchased 2,262,831 shares as treasury stock through the repurchase program noted above.These shares are carried on our books at cost totaling approximately $7.6 million.In addition, as part of a settlement agreement, we repurchased 13,750 shares of stock, during January 2009, and classified them as treasury stock and incurred $76,000 in settlement expenses.These shares are carried on our books at cost totaling $42,000 and are not part of the repurchase program.As of September 30, 2011 and December 31, 2010, we had a total of 2,276,581 and 1,857,850, respectively shares of treasury stock carried on our books at cost totaling approximately $7.6 million and $6.9 million, respectively. The following is a summary of our stock purchases during the three months ended September 30, 2011, as required by Regulation S-K, Item 703. Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of (or Approximate Dollar Value) of Shares that May Yet Be Purchase Under the Plans or Programs July 1 – July 30, 2011 $ $ August 1 – August 31, 2011 September 1 – September 30, 2011 Total $ $ -41- Table of Contents ITEM 6. EXHIBITS EXHIBIT INDEX Exhibit No. Description of Exhibits 2.1 (2) Agreement and Plan of Merger between Vestin Fund II, LLC and the Registrant Membership Interest Purchase Agreement between VRM I, VRM II and Northstar Hawaii, LLC 3.1 (1) Articles of Incorporation of the Registrant 3.2 (1) Bylaws of the Registrant 3.3 (1) Form of Articles Supplementary of the Registrant 3.4 (5) Amendment to Vestin Realty Mortgage II’s Articles of Incorporation, effective December 31, 2007. 3.6 (6) Amended Articles of Incorporation of the Registrant 4.1 (1) Reference is made to Exhibits 3.1, 3.2 and 3.3 4.2 (2) Specimen Common Stock Certificate 4.3 (1) Form of Rights Certificate 4.4 (4) Junior Subordinated Indenture 4.5 (8) Letter Agreement dated November 7, 2008 pertaining to Junior Subordinated Indenture 4.6 (9) First Supplemental Indenture dated of February 3, 2009 pertaining to Junior Subordinated Indenture 4.7 (9) Letter Agreement dated March 25, 2009 pertaining to Junior Subordinated Indenture 10.1 (1) Form of Management Agreement between Vestin Mortgage, Inc. and the Registrant 10.2 (1) Form of Rights Agreement between the Registrant and the rights agent 10.3 (4) Form of Purchase Agreement 10.4 (4) Amended and Restated Trust Agreement 10.5 (7) Intercreditor Agreement, dated June 16, 2008, by and between Vestin Originations, Inc., Vestin Mortgage, Inc., Vestin Realty Mortgage II, Inc., and Owens Mortgage Investment Fund 10.6 (10) Agreement between Strategix Solutions, LLC and Vestin Realty Mortgage II, Inc. for accounting services. 10.7 (11) Second Supplemental Indenture, dated as of May 27, 2009 pertaining to Junior Subordinated Indenture 10.8 (11) First Amendment to Amended and Restated Trust Agreement, dated as of May 27, 2009 21.1 (2) List of subsidiaries of the Registrant Section 302 Certification of Michael V. Shustek Section 302 Certification of Eric Bullinger 32 Certification Pursuant to 18 U.S.C. Sec. 1350 99.2R (3) Vestin Realty Mortgage II, Inc. Code of Business Conduct and Ethics Incorporated herein by reference to Post-Effective Amendment No. 6 to our Form S-4 Registration Statement filed on January 4, 2006 (File No. 333-125121) Incorporated herein by reference to Post-Effective Amendment No. 7 to our Form S-4 Registration Statement filed on January 13, 2006 (File No. 333-125121) Incorporated herein by reference to the Transition Report on Form 10-K for the nine month transition period ended March 31, 2006 filed on September 7, 2006 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K filed on June 27, 2007 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K filed on January 4, 2008 (File No. 000-51892) Incorporated herein by reference to the Annual Report on Form 10-K filed on March 14, 2008 (File No. 000-51892) Incorporated herein by reference to the Quarterly Report on Form 10-Q filed on August 11, 2008 (File No. 000-51892) Incorporated herein by reference to the Quarterly Report on Form 10-Q filed on November 10, 2008 (File No. 000-51892) Incorporated herein by reference to the Annual Report on Form 10-K filed on March 26, 2009 (File No. 000-51892) Incorporated herein by reference to the Quarterly Report on Form 10-Q filed on May 8, 2009 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K filed on June 10, 2009 (File No. 000-51892) Incorporated herein by reference to the Current Report on Form 8-K/A filed on November 14, 2011 -42- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Vestin Realty Mortgage II, Inc. By: /s/ Michael V. Shustek Michael V. Shustek President and Chief Executive Officer Date: November 14, 2011 By: /s/ Eric Bullinger Eric Bullinger Chief Financial Officer Date: November 14, 2011 -43- Table of Contents Exhibit 31.1 CERTIFICATIONS I, Michael V. Shustek, certify that: 1. I have reviewed this Form 10-Q of Vestin Realty Mortgage II, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the consolidated financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a–15(e) and 15d–15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a–15(f) and 15d–15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: November 14, 2011 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer Vestin Realty Mortgage II, Inc. Table of Contents Exhibit 31.2 CERTIFICATIONS I, Eric Bullinger, certify that: 1. I have reviewed this Form 10-Q of Vestin Realty Mortgage II, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the consolidated financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a–15(e) and 15d–15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a–15(f) and 15d–15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: November 14, 2011 /s/ Eric Bullinger Eric Bullinger Chief Financial Officer Vestin Realty Mortgage II, Inc. Table of Contents Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Michael V. Shustek, as Chief Executive Officer of Vestin Realty Mortgage II, Inc. (the “Registrant”), and Eric Bullinger, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. Sec. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Registrant’s Report on Form 10-Q for the nine months ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: November 14, 2011 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer Vestin Realty Mortgage II, Inc. Date: November 14, 2011 /s/ Eric Bullinger Eric Bullinger Chief Financial Officer Vestin Realty Mortgage II, Inc.
